         Case 1:19-cv-07131-ALC Document 75 Filed 08/06/20 Page 1 of 1


                                                                                            8/6/2020
                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 ANDREA TANTAROS
                                              Case No. 1:19-cv-07131-ALC-RWL
               Petitioner,

   -against-

 FOX NEWS NETWORK, LLC, THE
 ESTATE OF ROGER AILES, WILLIAM
 SHINE, SUZANNE SCOTT, DIANNE
 BRANDI, and IRENA BRIGANTI,

                Respondents.


                ORDER TO WITHDRAW COUNSEL FOR PETITIONER

       Demet Basar has made a Motion to withdraw as counsel of record for Petitioner Andrea

Tantaros. Ms. Tantaros will continue to be represented by Bruce Fein of Fein & DelValle PLLC.

       The Motion is granted.

       SO ORDERED.


               August 6, 2020
       Dated: ______________________                   ______________________________
                                                         Hon. Andrew L. Carter, Jr.
                                                         United Stated District Judge




                                              1
